 Case 20-11823   Doc 22   Filed 09/15/20 Entered 09/15/20 09:23:41   Desc Main
                            Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS

In re:                                                CHAPTER 11
                                                      CASE NO. 20-11823
Hopster’s LLC
Debtor,

            NOTICE OF APPEARANCE AND REQUEST FOR DOCUMENTS

     In accordance with Bankruptcy Rule 9010 and Local Rule 12 of this
Court please enter the appearance of ALAN M. COHEN of the LAW OFFICES
OF ALAN M. COHEN LLC, 550 Worcester Road, Framingham, Massachusetts
01702, as counsel to BREWHOUSE SOLUTIONS, LLC A/K/A BREWHOUSE
SOLUTIONS. The undersigned hereby requests to receive copies of all
notices, papers, and orders required to be given or served in
accordance with Bankruptcy Rule 2002 and, in addition, copies of all
pleadings, notices of applications, motions, petitions, requests,
complaints or demands, whether formal or informal, whether written or
oral, and whether transmitted or conveyed by mail, telephone,
telegram, telex or otherwise, which affects the Debtor or the property
of the Debtor filed by any party in the above-captioned case.

                                    BREWHOUSE SOLUTIONS, LLC
                                    A/K/A BREWHOUSE SOLUTIONS
                                    By its attorney,

Dated: September 15, 2020           /s/ Alan M. Cohen, Esquire___________
                                    Alan M. Cohen, Esquire (BBO # 088375)
                                    LAW OFFICES OF ALAN M. COHEN LLC
                                    550 Worcester Road
                                    Framingham, MA 01702
                                    (508) 620-6900
                                    acohen@collections-law.com

                          CERTIFICATE OF SERVICE

     I, Alan M. Cohen, Esquire, certify under the pains and penalties
of perjury that on this September 15, 2020 a true and correct copy of
the foregoing NOTICE OF APPEARANCE AND REQUEST FOR DOCUMENTS was
served via the U.S. Bankruptcy Court’s CM/ECF filing system or by U.S.
Mail, First Class, postage pre-paid, to those persons not appearing on
the Court’s receipt of electronic filing: Debtor’s counsel, and
Bankruptcy Trustee.

                                    /s/ Alan M. Cohen, Esquire
                                    Alan M. Cohen, Esquire
